DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Amendment
	Amendments of claim 1-6 filed 07/11/2022 overcome rejection under 35 USC 112(b), claim objection and previously cited Claim Interpretation.
Response to Arguments
Applicant's arguments filed 07/11/2022 with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“distance measuring device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagio et al. (US-20070237363 hereinafter Hagio) in view of Nagata (US-20210011130).

Regarding claim 1, Hagio teaches An object monitoring systems comprising; a distance measuring device (Hagio 0048 “obtain the distance information with the object M”) configured to output a distance measurement value (Hagio 0054 “ a distance image having pixel values, each of which provides a distance value between a point on the object and the image processing device can be generated.”) of 
a target space (Hagio 0054 “ As a result, 3D information about the target space including the object is obtained.”) on a basis of 
a phase difference between reference light emitted toward the target space and reflected light reflected from the target space (Hagio 0035 “ distance can be determined by using a phase difference between the intensity-modulated light emitted from the light source 1 and the light received by the light receiving element 2”), for determining, based on the distance measurement value, 
whether or not a monitored object is present in a set monitoring area in the target space (fig 15 “M” [Object M]); and 
a processor (Hagio 0034 “FIG. 1, an image processing device ”) configured to determine (fig 13 [Qm is a distance pixel to the object M within the target space]) (Hagio 0083 “positional relations between the object and the measuring points can be easily recognized by the user.”; 0071 “when a moving body other than the object M exists in the target space, it means that there is a noise component(s) in the difference image. When the noise component(s) exists within a distance range where the object M does not exist, it can be separated”).
Hagio does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nagata teaches
an arrangement relationship between an influence confirmation point within the monitoring area and an external object outside the monitoring area on a basis of the distance measurement value of the external object (Nagata 0014 “FIG. 4 is an explanatory diagram illustrating a distance measurement operation performed in one example of a multipath environment by a distance information acquisition device”; 0061 “ In Expression 3, amounts M0, M1 of received light signals based on the indirectly reflected light have values that do not depend on the distance to object OBJ-1, but depend on a nearby object, and thus distance L calculated according to Expression 3 includes an error unpredictable from object OBJ-1, meaning that the measurement accuracy may be slightly degraded or may be significantly degraded.” [The multipath (M-path) signals correspond the external object outside the monitoring area as shown in fig 4 and the direct path (D-path) signals correspond to an influence confirmation point within the monitoring area because the direct signal from OBJ-1 are the target signals and OBJ-2 is an external object that creates an influence on OBJ-1 via indirect multipath reflections]), and 
calculate an influence degree of the external object on an object distance measurement of the influence confirmation point in the monitoring area in accordance with the determined arrangement relationship (Nagata 0173 “multipath detector 111 which obtains a sequence of received light signals from the solid-state imaging element by the emission and the exposure that correspond to each of the plurality of pairs, compares the sequence of received light signals that has been obtained and reference data created in advance as a model of a sequence of received light signals in a multipath-free environment, and determines the presence or absence of multipath according to a difference in a comparison result.”; Expression 3 [shows an equation for calculating the distance L based off a relationship between indirectly received light from an external object and the directly received light D0]; 0120 “ signal comparator 704 determines that there is multipath, correction factor calculator 705 calculates correction factor C by the correction method illustrated in FIG. 10 . . . Correction factor C for correcting the storage value to obtain a value free from multipath is calculated as follows”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify image processing device of Hagio to include the distance acquisition and multipath detection system and method of Nagata.  One would have been motivated to do so in order to advantageously reduce processing load for detecting multipath and reduce costs (Nagata 0070).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagata merely teaches that it is well-known to incorporate the particular external object influence calculations.  Since both Hagio and Nagata disclose similar intensity modulated light devices for target calculations, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Hagio in view of Nagata teach The object monitoring system according to claim 1, wherein the distance measuring device the processor is further configured to output a light intensity value of the target space (Hagio 0054 “3D information about the target space including the object is obtained.”), and 
calculate the influence degree is calculated from the light intensity value of the external object in addition to the arrangement relationship (Nagata fig 4; Expression 3 [as explained in claim 1]).
Regarding claim 4, Hagio in view of Nagata and in further view of Day teach The object monitoring system according to claim 1, further comprising means for outputting wherein the processor is further configured to cause a warning signal (Hagio 0098 fig. 15; “0098 alarm-mode setting unit 80 for setting an alarm mode against unwanted people”) to be output in response to detecting an influence degree which is not less than a first threshold value is detected (Hagio 0063 “At least one of a region(s) where the distance differential value is not smaller than a threshold value in the distance differential image, and a region(s) where the gray differential value is not smaller than a threshold value in the gray differential image is determined, and the region(s) is extracted as the outline of the object.”; 0098 “As shown in FIG. 15, the image processing device is characterized by comprising an alarm-mode setting unit 80 for setting an alarm mode against unwanted people, object extracting unit 82 configured to set an alarm region in the distance image, and extract a group of pixels each having the distance value within a predetermined range from the alarm region as the object,”).  

Regarding claim 7, Hagio in view of Nagata teach The object monitoring system according to claim 1, wherein the influence confirmation point is defined on at least one of 1) a far side edge of the monitoring area, 2) an upper surface of the monitoring area or 3) a lower surface of the monitoring area (Hagio fig 13; 0092 “pixel Pm corresponding to the point Qm” [The point Qm corresponds to an upper surface of the monitoring area as indicated by the top of the target within the target space]).




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagio in view of Nagata and in further view of Ogura et al. (US-20210096250 hereinafter Ogura).

Regarding claim 3, Hagio in view of Nagata teach The object monitoring system according to claim 2, wherein the processor is configured to calculate the influence degree is calculated based on (Nagata 0120-0121 “Correction factor C for correcting the storage value to obtain a value free from multipath is calculated as follows [Expression 9] With correction factor C, an amount of received light that is erroneously a.sub.a/a.sub.r times due to multipath can be recovered to a proper amount of received light that is free from multipath.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ogura teaches a shape estimated from the distance measurement value of the external object (Ogura 0070 “ the distance and shape of the object 50 can be accurately measured even in a case where the interference 700 due to multipath occurs by providing the specular reflector 20.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify image processing device of Hagio and the distance acquisition and multipath detection system and method of Nagata to include the imaging and monitoring system and method of Ogura.  One would have been motivated to do so in order to advantageously improve imaging monitoring capability and accuracy (Ogura 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ogura merely teaches that it is well-known to incorporate the particular shape estimation.  Since both the previous combination and Ogura disclose similar intensity modulated light devices for target calculations, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagio in view Nagata of and in further view of Shimizu et al. (JP-2018155725 hereinafter Shimizu) 

Regarding claim 5, Hagio in view of Nagata and in further view of Day teach The object monitoring system according to claim 4, further comprising a display (Hagio 0083 “image processing device further comprises a monitor 61 for displaying the gray image, and a position designator 63 for allowing the user to designate the desired measuring points in the gray image displayed on the monitor 60 by touching a screen of the monitor, or by use of a pointing device (not shown) such as a mouse or a keyboard.”), 
means for displaying wherein the processor is further configured to cause the display to display an influence degree which is not less than a second threshold value (Hagio 0064 “A first region(s) where the distance differential value is not smaller than a threshold value in the distance differential image, and a second region(s) where the gray differential value is not smaller than a threshold value in the gray differential image are determined,”)  
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shimizu teaches the external object imparting the influence degree which is not less than the second threshold value (p.38 “when the amplitude ratios ΔA .sub.H0 and ΔA .sub.L0 are observed and both ΔA .sub.H0 and ΔA .sub.L0 are positive or negative, it is determined that the phase error due to multipath is relatively large . . . Thereby, it is possible to reduce distance accuracy degradation; p.38 “when ΔA .sub.H0 + ΔA .sub.L0 is smaller than the threshold value TH1 or larger than the threshold value TH2 in step S41, the control unit 21 determines that the phase error due to multipath is large, and the process proceeds to step S42. To do. In step S42, the controller 21 resets the carrier frequency and returns the process to steps S3 and S13. Thereafter, the same operation is repeated, and the distance is corrected when it is determined that the distance error is relatively small.” [TH2 corresponds to a second threshold]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify image processing device of Hagio and the distance acquisition and multipath detection system and method of Nagata to include the distance measuring system and method of Shimizu.  One would have been motivated to do so in order to advantageously improve distance accuracy (Shimizu p.38).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular thresholding.  Since both the previous combination and Shimizu disclose similar distance measuring devices using multipath signals, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 6, Hagio in view of Nagata and in further view of Shimizu teach The object monitoring system according to claim 5, further comprising means for changing wherein the processor is further configured to change a set value of at least one of the first threshold value and the second threshold value (Hagio 0067 “it is preferred that the threshold value for the gray differential value is set to be different from the threshold value for the distance differential value. In addition, there is another advantage that the sensitivity of extracting the outline of the object can be controlled by changing a magnitude of the threshold value. In particular, when the region where both of the gray differential value and the distance differential value are not smaller than the threshold values is extracted, a remarkable effect of removing the noise components is obtained.”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Yokozeki (US-20150146010) discloses “An object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit. (See abstract)”
Day et al. (US-20190324147) discloses “A LIDAR system for use in a vehicle is provided. The LIDAR system may include at least one processor configured to control at least one light source for illuminating a field of view and scan a field of view by controlling movement of at least one deflector at which the at least one light source is directed. The at least one processor may also be configured to receive, from at least one sensor, reflections signals indicative of light reflected from an object in the field of view. The at least one processor may further be configured to detect at least one temporal distortion in the reflections signals, and determine from the at least one temporal distortion an angular orientation of at least a portion of the object (see abstract)”
Kamitani et al (US-20110246116) discloses “A signal processing apparatus includes a differential processing unit to differentiate a reflection signal corresponding to a pulse measurement beam that is periodically scanned in a polarized manner (see abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648      

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648